DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on November 20, 2020, claims 1 and 17 were amended, claims 10-12, 19 and 20 were cancelled, and new claims 21-25 were added. Claims 1-9, 13-18 and 21-25 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Olilla (US 2018/0007760).
Re claim 17: As shown in Fig. 3, Olilla discloses an image sensor package comprising:
an image sensor die 128 having first and second opposing sides;
a substrate PCB formed on the first side of the image sensor die 128 that forms a package base; and
a tunable polarization layer 126 formed on the second side of the image sensor die 128 that forms a package cover, wherein the tunable polarization layer 126 has at least a portion that passes 
Re claim 18: The image sensor package defined in claim 17, wherein the tunable polarization layer comprises a liquid crystal layer (LC1, LC2, LC3) (paragraph 33). 
Re claim 21: The image sensor package defined in claim 17:
Ollida discloses that each LC layer is responsive to a certain band of IR light so that certain wavelengths are reflected and other wavelengths are transmitted (paragraph 34).
Accordingly, it is clear that the portion is one of a plurality of portions of the tunable polarization layer and wherein each portion of the tunable polarization layer is independently tunable between the first state where the incident light is passed and the second state where all of the incident light is blocked (or reflected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Olilla (US 2018/0007760) in view of Barbour et al. (Barbour, US 2017/0276996).
Re claim 22: As shown in Fig. 3, Ollila discloses an imaging system 200 comprising: 
a substrate PCB;
an image sensor 128 formed on the substrate;
a tunable polarization layer 126 that covers the image sensor 128, wherein the tunable polarization layer 126 and the substrate PCB form a package for the image sensor 128; and

Ollila does not disclose the image sensor having an array of imaging pixels. 
As shown in Fig. 12, Barbour discloses an image sensor 1206 comprising an array of imaging pixels (1209, 1211) in order to sense optical intensity of incoming light and produce a corresponding digital signal at pixels (paragraphs 30 and 53).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ an image sensor having an array of imaging pixels in order to sense optical intensity of incoming light and produce a corresponding digital signal at pixels (paragraph 30).
Re claim 23: The imaging system defined in claim 22, wherein the tunable polarization layer comprises a liquid crystal layer 126 and wherein the tunable polarization layer passes incident light (308, 310) in a first state (certain wavelengths) and blocks (or reflects) the incident light (306a, 306b) in a second state (other wavelengths) (paragraphs 33-35).
Re claim 24: The imaging system defined in claim 22:
As shown in Fig. 3 of Ollila, the tunable polarization layer 126 comprises a liquid crystal layer (LC1, LC2, LC3) formed on the dam (comprising a window on top of the image sensor 128). Ollila does not disclose the liquid crystal layer interposed between first and second transparent substrates. However, it is obvious that the liquid crystal layer is interposed between first and second transparent substrates in order to enclose and secure the liquid crystal layer for manipulating (transmitting/reflecting) incoming light.
Fig. 11 of Barbour shows that the liquid crystal layer LC 1114 is interposed between first transparent substrate 1102 and second transparent substrate 1104 and a layer of optical adhesive 1120 is used to couple a window 1122 of an image sensor 1106 to the second transparent 1104 (paragraph 52).
Accordingly, it is obviously applicable to the imaging system 200 of Ollila in order to fix the dam to the second transparent substrate. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Olilla (US 2018/0007760) in view of Barbour et al. (Barbour, US 2017/0276996) as applied to claim 22 above, and further in view of Drolet et al. (Drolet, US 2016/0232875).
Re claim 25: The imaging system defined in claim 22:
Fig. 3 of Ollila shows that the tunable polarization layer 126 comprises a liquid crystal layer (LC1, LC2, LC3) and the dam couples to the tunable polarization layer 126.
Further, Fig. 11 of Barbour shows that a first linear polarizer 1130 formed on a first substrate 1102 on top of the LC 1114 and an optical adhesive layer 1120 used to couple the image sensor 1106 to a second substrate 1104 (via a window 1122).
However, Ollila as modified of Barbour does not disclose the liquid crystal layer is interposed between first and second linear polarizers, wherein the imaging system further comprises adhesive that couples the dam to the second linear polarizer.
As shown in Figs. 1 and 4, Drolet discloses an imaging system 22 in which a tunable polarization layer 28 comprising a liquid crystal layer 58 interposed between first and second linear polarizers 60 and 62, wherein the second linear polarizer 62 allows output light 40’ that is linearly polarized in alignment with the polarization axis of the polarizer to exit from the liquid crystal layer 58 (paragraph 29).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to further form a second linear polarizer on the second transparent substrate in order to allow output light that is linearly polarized in alignment with the polarization axis of the polarizer to exit from the liquid crystal layer.
With the modification, it is obvious that the liquid crystal layer is interposed between first and second linear polarizers, wherein the imaging system further comprises adhesive that couples the dam to the second linear polarizer as shown in Fig. 3 of Ollilla and Fig. 11 of Barbour.
Allowable Subject Matter
Claims 1-9 and 13-16 are allowed.

Re claim 1, the most relevant references, US 2018/0007760 to Ollilla and US 2017/0276996 to Barbour et al. (Barbour), fail to disclose or suggest a low-index layer formed between the microlenses and the transparent adhesive.
At first, as shown in Fig. 3, Ollila only discloses an imaging system 200 comprising: 
a substrate PCB;
an image sensor 128 having an array of imaging pixels formed on the substrate PCB and microlenses 130 formed over the array of imaging pixels; and
a tunable polarization layer 126 that covers the image sensor 128, wherein the tunable polarization layer 126 and the substrate PCB form a package for the image sensor.
Further, as shown in Figs. 11 and 12, Barbour only discloses an imaging system comprising:
a substrate (as 138 in Fig. 1);
an image sensor 1206 having an array of imaging pixels formed on the substrate and microlenses 1204 formed over the array of imaging pixels;
a tunable polarization layer 1202 that covers the image sensor 1206, wherein the tunable polarization layer and the substrate form a package for the image sensor; and
transparent adhesive 1120 formed between the substrate and the tunable polarization layer 1114 (Fig. 11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 3, 2021